United States Court of Appeals
                             For the Eighth Circuit
                          ___________________________

                                No. 19-2877
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                           Addidas Michael Williams

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                         Submitted: September 25, 2020
                             Filed: September 30, 2020
                                 ____________

Before SMITH, Chief Judge, BENTON and KOBES, Circuit Judges.
                              ____________

BENTON, Circuit Judge.

       Addidas Michael Williams pled guilty to unlawful possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1), 922(g)(3), and 924(a)(2). The district court1
sentenced him to 100 months in prison. As authorized by the plea agreement, he


      1
        The Honorable John A. Jarvey, Chief Judge, United States District Court
for the Southern District of Iowa.
appeals the denial of his motion to suppress. Having jurisdiction under 18 U.S.C. §
1291, this court affirms.

                                          I.

      On October 25, 2018, Davenport police officers arrested Williams, who had
several outstanding warrants. Searching him, they found individually packaged
baggies of marijuana and marijuana blunts. The car he was driving was registered
to Akali Cheri Jack, the mother of his children. He refused to provide her address.
Asked where he lived, Williams replied that he stayed “everywhere.” While in
custody, he received several phone calls from a local pharmacy where Jack worked.

       That same day, Detective Ann Sievert applied for a search warrant to search
Williams’s cell phone and a residence on Lillie Avenue, where Jack lived. The
affidavit included, among other things, information about Williams’s relationship
with Jack, a tip he was living with her, and a list of his prior convictions for drug
trafficking. A state judge authorized the search, which uncovered a firearm, drugs,
drug paraphernalia, and ammunition.

       Before trial, Williams moved to suppress the evidence, arguing the affidavit
lacked probable cause that he resided at the Lillie Avenue residence, or that evidence
of criminal activity would be found there or on his phone. Williams also moved to
suppress statements he later made as fruits of an illegal warrant. The district court
denied the motion, ruling the good-faith exception applied.

       On appeal, Williams argues the district court erred in denying his motion to
suppress. This court reviews de novo the legal determination of probable cause, and
the district court’s factual findings for clear error. See United States v. Smith, 648
F.3d 654, 658 (8th Cir. 2011).




                                         -2-
                                          II.

       Like the district court, this court addresses only whether the good-faith
exception applies. Before “reviewing the existence of probable cause,” this court
“may consider the applicability of the good-faith exception to the exclusionary rule,”
which permits evidence obtained in reliance on an “objectively reasonable” warrant.
United States v. Proell, 485 F.3d 427, 430 (8th Cir. 2007). “The good-faith inquiry
is confined to the objectively ascertainable question whether a reasonably well-
trained officer would have known that the search was illegal despite the issuing
judge’s authorization.” Id. (cleaned up). The good-faith exception applies unless,
as applicable here, the affidavit in support of the warrant is “so lacking in indicia of
probable cause as to render official belief in its existence entirely unreasonable.”
United States v. Leon, 468 U.S. 897, 923 (1984).

        Williams argues that no well-trained officer could have reasonably believed
there was probable cause that he resided on Lillie Avenue. To the contrary, the
affidavit noted that Williams was dating Jack, shared two children with her, resided
with her, and was driving her car. Two months earlier, she reported a domestic
dispute with Williams at a shared residence. While in custody after his arrest, he
received multiple calls from her place of employment. The affidavit also noted that
Jack recently had provided the Lillie Avenue residence as a forwarding address for
utilities. Based on their extensive relationship, the affidavit was not so lacking in
indicia of probable cause that Williams lived at the Lillie Avenue residence. See
United States v. Trejo, 632 Fed. App’x 877, 880 (8th Cir. 2015) (applying the good-
faith exception based on the “the totality of the circumstances,” including tips that
the defendant lived at the residence searched).

       Williams also believes that no well-trained officer could have reasonably
believed there was probable cause that evidence existed at the Lillie Avenue
residence or on his phone. In the affidavit, Detective Sievert noted that drug
traffickers “frequently maintain” incriminating evidence at their residence and on
their phone. The affidavit also summarized Williams’s criminal history, including


                                          -3-
“Domestic battery, Aggravated battery, Theft, Possession of Cannabis, Aggravated
Battery on Government Official, Carry/ Possession of a Firearm, and a Controlled
Substance Violation [felony conviction].” The affidavit was not so lacking in indicia
of probable cause that evidence of drug trafficking existed at the Lillie Avenue
residence or on Williams’s phone. See United States v. Ross, 487 F.3d 1120, 1123
(8th Cir. 2007) (“[W]e have found probable cause to exist in cases in which officers
have stated that in their experience such an inference [that evidence of drug
trafficking exists at the trafficker’s residence] is appropriate and in which a
supporting affidavit also described a defendant’s continuous course of drug
trafficking activity.”); United States v. Carpenter, 341 F.3d 666, 671 (8th Cir. 2003)
(“As a matter of common sense, it is logical to infer that someone in possession of
valuable contraband would store that contraband in a safe, accessible location such
as his or her residence.”).

       Resisting the good-faith exception, Williams relies almost entirely on out-of-
circuit cases that reject the good-faith exception if an affiant deliberately misleads a
judge in reckless disregard of the truth or relies on bare bones suspicions, beliefs, or
conclusions. See, e.g., United States v. McPhearson, 469 F.3d 518, 526 (6th Cir.
2006) (no good faith if there was no nexus between the residence and drug
trafficking); United States v. Gonzales, 399 F.3d 1225, 1229 (10th Cir. 2005) (no
good faith if the “factual basis connecting the place to be searched to the defendant”
is “wholly absent”). True, if information connecting a defendant to drugs at a
residence is negligible, generic statements about an officer’s training and experience
are insufficient to establish good-faith reliance. See Gonzales, 399 F.3d at 1231.
Here, however, the affidavit was not so lacking in indicia of probable cause as to
render reliance on it as objectively unreasonable.2




      2
        Williams also argues that his later statements should be suppressed as fruit
of the poisonous tree. Because the search was not illegal, this court need not
address this argument.

                                          -4-
      The evidence seized in reliance on the warrant is admissible based on the
good-faith exception.

                                 *******

      The judgment is affirmed.
                          _____________________________




                                      -5-